DETAILED ACTION
Applicant’s reply, filed 1 August 2022 in response to the non-final Office action mailed 30 March 2022, has been fully considered. As per Applicant’s filed claim amendments claims 14-15 and 17-24 are pending, wherein: claims 14-15, 17-18 and 23 have been amended, claims 19-22 and 24 are as previously presented, and claims 1-13 and 16 have been cancelled by this and/or previous amendment(s). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 May 2022 was filed after the mailing date of the non-final Office action on 30 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 22 August 2022 was filed after the mailing date of the non-final Office action on 30 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities:  in line 2, “wherein said polyester composition comprises a metal salt (B) having a metal component concentration of” should instead be --wherein the metal component comprises a metal salt (B) having a metal component concentration of-- or similar. Note this objection is a result of Applicant’s filed claim amendments.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Regarding claim 19, there remains a lack of antecedent basis for glass fiber. Inclusion of the phrase ‘and further comprising’ or similar would overcome this rejection. This includes claims 20-22 as they depend from claim 19. (Note also the objection to claim 19 above.)
	Regarding claim 23, claim 14, from which claim 23 depends, recites a composite molded article ‘obtained by laser welding a molded article’. As such the as-amended claim 23 recitation of ‘producing the molded article comprising the composite molded article’ is indefinite (claim 14 is a composite article made of a molded article that has been laser welded; as-amended claim 23 now reads as the molded article is made of the composite molded article). It is believed clarity could be achieved by amending to “[a] method of producing the molded article composed of the polyester resin composition according to claim 14”. This includes claim 24 as it depends from claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-15, 17-21 and 23-24 are rejected under 35 U.S.C. 103 as obvious over Von Benten et al. (US PGPub 2012/0231285).
	Regarding claims 14 and 17-21, Von Benten teaches thermoplastic molding compositions comprising A) from 29 to 99.8 wt% polyester, B) from 0.2 to 2.0 wt% alkali metal salts of aliphatic carboxylic acids, based on 100% of A)+B), and C) from 0 to 70 wt% of further additives, wherein the molding compositions are suitable for forming laser-transparent moldings (abstract; [0021]-[0024]; [0026]-[0031]).
	Von Benten teaches the polyester A) are semicrystalline, have intrinsic viscosity of 50 to 220, and have a carboxy end group content preferably of from 10 to 50 meg/kg ([0039]-[0040])(instant 20 eq/t or less (claim 20)). Von Benten teaches that the salts B) are present from 15 to 200 mmol/kg, preferably from 20 to 100 mmol/kg, of the polyester ([0091]) and are selected from potassium and/or sodium salts of aliphatic carboxylic acids ([0092]-[0095]) including propionic acid, caprylic acid and stearic acid ([0095]), wherein sodium stearate is preferred ([0098])(≈ ratio derived from 10-50 meg/kg preferred carboxy end group range and 15-200 mmol/kg broadest salt range = 0.23-0.95; ≈ ratio derived from 10-50 meg/kg preferred carboxy end group range and preferred 20-100 mmol/kg salt range  = 0.29-0.91; renders obvious instant ratio 0.86 or more)(instant 50-150 mm/kg (claim 19)). Von Benten teaches the additives C) include up to 60 wt% of fibrous fillers, preferably glass fibers ([0136]-[0137]).
	Von Benten teaches forming the thermoplastic molding compositions via conventional mixing and extruding, wherein the extrudate can be cooled and comminuted after extrusion ([0161]) and then used to produce laser-transparent moldings and/or molding combinations which may be bonded via laser welding ([0163]-[0167]). 
Regarding the product-by-process recitation of fast scanning calorimetry to obtain a crystallinity of 15% or more, it is noted that Von Benten teaches semi-crystalline laser weldable materials and teaches laser welding to form articles and further: 1) patentability of a product-by-process claim is based on the recited product and does not depend on its method of production (see In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983); In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969) and MPEP 2113); and 2) a chemical composition and its properties are inseparable and therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)). As such Von Benten anticipates the instant crystallinity. 
In the alternative Von Benten teaches semi-crystalline compositions. While Von Benten does not specifically teach a crystallinity of at least 15 %, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the degree of crystallinity and would have bene motivated to do so to obtain a polyester microstructure having the desired laser transparency and beam expansion properties and suitability for laser welding [0016])  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 15, Von Benten renders obvious the compositions as set forth above and teaches semi-crystalline polyesters selected to have a desired microstructure and thus desired laser transparency and beam expansion properties ([0016]). The recitation of claim 15 appears to be a property recitation. Von Benten teaches the claimed polyesters. A chemical composition and its properties are inseparable and therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 23, Von Benten renders obvious the laser weldable compositions as set forth in claim 19 above. Von Benten further teaches forming the thermoplastic molding compositions via conventional mixing and extruding, wherein the extrudate can be cooled and comminuted after extrusion ([0161]) and then used to produce laser-transparent moldings and/or molding combinations which may be bonded via laser welding ([0163]-[0167]). Von Benten teaches the extrudate can be pelletized and subjected to solid phase condensation at a temperature below the melting point of the polyester A) ([0162]). 
While Von Benten does not specifically teach 100°C or more for three hours or more, Von Benten teaches solid phase condensation steps of the extrudate pellets at temperatures up to the melting point of the polyester. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the temperature and time of solid phase condensation and would have been motivated to do so to obtain pellets condensed to the desired viscosity ([0162]) and/or to ensure a suitable moisture content of <0.05% to avoid hydrolytic cleavage of the polyester ([0048]).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 24, Von Benten renders obvious the laser weldable compositions as set forth in claim 23 above and further teaches quick demoldability and short cycle times ([0016]) and injection molding rates of 48 cm3/s to obtain sheets of 60x60x2 mm3 (Examples)(instant melt residence time of less than 15 min).
Alternatively, the injection molding parameters are result effective variables, selectable from convention injection molding techniques. The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize injection molding melt times in forming the molded articles and would have been motivated to do so as rapid crystallization and quick demoldability are desired ([0016]).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Von Benten et al. (US PGPub 2012/0231285) as set forth in claim 19 and further in view of Fujii et al. (JP 2019094441A; using machine translation for English language citations).
Von Benten teaches and/or renders obvious the compositions as set forth in claim 19 above and teaches glass fiber as noted (see above).
Von Benten does not specifically teach a flat glass fiber. However, Fujii teaches similar polyester laser-weldable compositions comprising a combination of polyester resins A), B) and optionally C) (abstract; pages 2-5), and glass fiber D) having a flat cross-section with an average major axis/minor axis ratio of 1.5 to 8 (pages 5-6) for the purpose of improved bending strength, impact strength, appearance and good dimensional stability against warpage (page 6). Von Benten and Fujii are analogous art and are combinable because they are concerned with the same field of endeavor, namely laser weldable polyester molding compositions comprising similar polyesters and glass fibers. At the time of filing a person having ordinary skill in the art would have found it obvious to select the flat glass fibers of Fujii as the glass fibers of Von Benten and would have been motivated to do so in order to improve bending strength and impact strength of molded articles, as well as improve the appearance and dimensional stability by reducing warpage. 


Response to Amendment/Arguments
The 35 U.S.C. 112(b) rejections of claims 14-24 are withdrawn with respect to the rejections set forth to claims 14, 15 and 16 but are maintained with respect to the rejections set forth to claims 19 and 23 (see above). 

The 35 U.S.C. 102(a)(1)/103 rejection of claims 14-21 as anticipated by or, in the alternative, obvious over Von Benten et al. (US PGPub 2012/0231285) is withdrawn with respect to the 102(a)(1) anticipation rejection as a result of Applicant’s filed claim amendments but is maintained with respect to the 103 obviousness rejection. Applicant’s arguments (Remarks, pages 4-8) have been fully considered but were not found persuasive with respect to obviousness. 
Applicant argues that the example of Von Benten using a polybutylene terephthalate having a carboxy end group of 34 meq/kg and an alkali metal salt amount of 122 mmol/kg results in a ratio of 0.78 which is outside the as-amended range of “0.86 or more”, and further that any ratio derived from the example of Von Benten with the disclosed broad range of alkali metal salt of 15-200 mmol/kg is at most 0.85 and is also outside of the as-amended range. 
The Examiner notes that Von Benten also teaches preferred ranges of carboxy end groups of 10-50 meg/kg ([0040]) and teaches both the 15-200 mmol/kg alkali metal salt noted by Applicant and a preferred range of 20-100 mmol/kg ([0091]). The aforementioned ranges approximately equating to a ratio range of 0.23-0.95 (10-50 meg/kg carboxy; 15-200 mmol/kg metal salt) or 0.29-0.91 (10-50 meg/kg carboxy; 20-100 mmol/kg metal salt). As such Von Benten is not limited to a ratio of “at most 0.85” and instead teaches ranges which substantially overlap with and render obvious the instantly claimed range, whose criticality has not been demonstrated. 
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).

	The 35 U.S.C. 103 rejections of claim 22 as unpatentable over Von Benten et al. (US PGPub 2012/0231285) in view of Fujii et al. (JP 2019094441 A) and of claims 23-24 as unpatentable over Von Benten are maintained. Applicant’s arguments are substantially directed to the 102/103 rejection of Von Benten which has been responded to by the Examiner above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767